ON MOTION FOR REHEARING
GRAVES, Judge.
Appellant insists that we were in error in our original opinion in affirming this cause because he says that a State warrant is not a negotiable instrument but merely an assignable *509one, and therefore by inference it would not be the subject of forgery.
That the false endorsement of a payee’s name on the back of a State warrant is forgery, was heretofore held by this Court in the case of Dreeben v. State, 162 S. W. 501, wherein it was held that the fraudulent endorsing of the name of the payee on a State Confederate Pension warrant was forgery under the statute. This case has not been overruled, and we think it is still the law. We think that the endorsement of Trevino’s name on the back of this instrument was the moving cause of the procuring of the transfer of $15.00 in money to the person thus endorsing that name thereon, and did transfer to such person property of the value of $15.00, and such is denounced as a forgery by Art. 979, P. C.
As to the quantum of proof, this was a case depending upon circumstantial evidence, and while a comparison of handwriting alone is not sufficient upon which to base a verdict of guilt, we are of the opinion that it seems clear that the circumstances shown, together with the comparison of handwriting, is sufficient upon which to predicate this verdict.
The motion will be overruled.